 Case: 4:19-cv-00171-JAR Doc. #: 56 Filed: 12/02/20 Page: 1 of 1 PageID #: 385




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


       BETTY POST                               )
                                                )
                   Plaintiff,                   )
                                                )
             vs.                                )          Case No. 4:19-cv-00171-JAR
                                                )
       DOLGENCORP, LLC,                         )
                                                )
                   Defendant.                   )
                                                )

                                  MEMORANDUM AND ORDER

       IT IS HEREBY ORDERED that a telephone status conference is set for Wednesday

December 9, 2020, at 10:00 a.m. The parties are directed to call the conference line toll free at

1-877-810-9415. The access code to enter the telephone conference is: 7519116.



       Dated this 2nd day of December, 2020.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
